Citation Nr: 0210540	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and two of his brothers



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from October 1939 to April 
1957.  The claimant is the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans' Affairs which determined that the claimant's 
countable annual income exceeded the income limit established 
for entitlement to improved pension benefits.


FINDING OF FACT

The claimant's countable income for the years 1998 to 2001 
exceed the maximum annual income for improved death pension 
benefits for a surviving child.


CONCLUSION OF LAW

The requirements for an award of death pension benefits have 
not been met.  38 U.S.C.A. §§ 101(4), 1503, 1542 (West 1991); 
38 C.F.R. §§ 3.3, 3.24, 3.271, 2.272 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that the claimant was deemed a "child" 
of the veteran by means of a July 1964 RO rating decision.  
See 38 U.S.C.A. § 101(4)(A) (West 1991); 38 C.F.R. § 3.57 
(2001).  The record also reflects that the veteran died on 
March 28, 1998 due to non-service connected coronary artery 
disease.  In this case, there is no dispute that the claimant 
continues to be deemed a child for purposes of eligibility 
for death pension benefits pursuant to 38 U.S.C.A. § 1542.  
Rather, the sole issue on appeal is whether the claimant's 
annual income exceeds the limit set by law to receive such 
benefits.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000 was enacted.  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA has 
enacted regulations to implement the provisions of the VCAA.  
66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  Some of 
these changes in law are potentially applicable to the claim 
on appeal.  See  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC), the claimant has been given notice of the 
Reasons and Bases in denying his claim.  By letters and 
advice at a personal hearing, the RO has specifically 
instructed the claimant as to the income limits for receiving 
death pension benefits, and advised him of the types of 
evidence that could be submitted to establish exclusions from 
income.  The claimant has responded to the RO's suggestions 
by submitting an itemized income and expense statement 
regarding the years in question.  In this case, it is clear 
that the law and not the facts control the disposition of 
this claim.  Therefore, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
claimant in substantiating his claim.

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521 (West 1991); 38 
C.F.R. §§ 3.3, 3.24 (2001).  Payments of any kind, from any 
source, shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. §§ 3.271, 3.272 (2001).

The provision governing awards of death pension benefits to 
children states as follows:  

§ 1542. Children of veterans of a period of 
war 

The Secretary shall pay to each child (1) who 
is the child of a deceased veteran of a 
period of war who met the service 
requirements prescribed in section 1521(j) of 
this title, or who at the time of death was 
receiving (or entitled to receive) 
compensation or retirement pay for a service-
connected disability, and (2) who is not in 
the custody of a surviving spouse eligible 
for pension under section 1541 of this title, 
pension at the annual rate of $ 600, as 
increased from time to time under section 
5312 of this title and reduced by the amount 
of such child's annual income; or, if such 
child is residing with a person who is 
legally responsible for such child's support, 
at an annual rate equal to the amount by 
which the appropriate annual rate provided 
under section 1541(c) of this title exceeds 
the sum of the annual income of such child 
and such person, but in no event may such 
annual rate of pension exceed the amount by 
which $ 600, as increased from time to time 
under section 5312 of this title, exceeds the 
annual income of such child. The appropriate 
annual rate under such section 1541(c) for 
the purposes of the preceding sentence shall 
be determined in accordance with regulations 
which the Secretary shall prescribe. 

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1, and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21 (2001).  The claimant filed his claim for survivor 
benefits on August 17, 1998.  The maximum annual rates of 
death pension for a surviving child are $1,476 for 1997, 
$1,496 effective December 1, 1998, $1,532 effective December 
1, 1999 and $1,586 effective December 1, 2000.

In evaluating income of a child for pension purposes, VA 
excludes unreimbursed medical expenses which exceed 5 percent 
of the maximum annual income limitation.  38 C.F.R. 
§ 3.272(g)(3) (2001).  Additionally, VA excludes any current 
work income received during the year that does not exceed an 
amount equal to the sum of the lowest amount of gross income 
required to file a Federal income tax return, and expenses 
related to pursuit of postsecondary education, vocational 
rehabilitation and/or training.  38 U.S.C.A. § 1503(a)(10) 
(West 1991); 38 C.F.R. § 3.272(j) (2001).  Where a fraction 
of a dollar is involved, annual income shall be fixed at the 
next lower dollar.  38 U.S.C.A. § 1503(b) (West 1991).

At the time of application in August 1998, the claimant was 
residing with his mother who was receiving monthly benefit 
payments of $756.00 from the Social Security Administration 
(SSA).  The claimant was receiving for himself $568.00 from 
SSA.  An August 1998 letter from the RO advised him that the 
income from a parent or legal guardian had to be counted in 
determining his income limit.  The RO also advised him that 
the reported family income of $16,104 per year exceeded the 
$1,476 limit set by law.

In a VA Form 21-4138 filing dated October 1998, the claimant 
advised the RO that he would no longer be dependent upon his 
mother's income as of December 1, 1998.  A November 1998 RO 
letter advised the claimant to resubmit his claim when he 
relocated.  An April 1999 RO letter advised the claimant that 
his yearly income of $6,900 from SSA exceeded the pension 
limit of $1,496 for a surviving child.  Nonetheless, the RO 
advised him that he could reduce his income by itemizing his 
unreimbursed medical expenses.

During a personal hearing before the RO, the claimant 
provided testimony along with two brothers.  It was indicated 
that he was receiving $589 per month in SSA benefits.  He 
earned an additional $300 per month in gross income working 
part-time for Giddy-Up-Go.  He estimated to owing 
approximately $400-500 in medical bills, and spending 
approximately $3-5 per month on prescriptions.  His other 
monthly expenses included: $400 for room and board, $100 for 
clothing and personal effects, car expenses to include 
insurance, and several hundred dollars in attorney fees.  He 
paid a co-payment of $10 per month to see his psychiatrist 
with Medicare covering the rest of cost.  He indicated that 
he would provide the RO with an itemized list of his income 
and expenditures.

The RO received the claimant's itemized list of income and 
expenditures in July 2000.  His sources of income consisted 
of $589 per month in SSA benefits and up to $300 per month 
with miscellaneous jobs and work.  His regular monthly 
expenses were as follows: $400 room and board; $20 for car 
gas; $132 for cigarettes; $80 for spending money; $45 for car 
insurance; $15 for mental health sessions; $5 for 
prescriptions and $5 for visits to Tri-County Medical Center.  
He 

had recent monthly expenses of $189.52 for car maintenance, 
$130 for clothing and $35 for linens.  His known outstanding 
medical debts were as follows:

$285.04 for Montgomery Eye Surgery Center
$277.00 for Allstate Insurance
$377.57 for Baptist Medical Center
$122.82 for Dr. Robery Owen;
$180 for Montgomery Radiology Associates;
$47.61 for Dr. Charles Ingalls; 
$378.78 for Opthalmic Associates; 
$116.40 for Health Services Inc.; 

Other outstanding debts owed to his sister included $300 for 
one months rent at Gables Hotel, $100 for a lost deposit, 
$322.05 for Providian Financial VISA, $275.38 for CapitalOne 
MasterCard and $300+ for attorney fees.

In this case, the record shows that the claimant's income 
from SSA for the years 1998 to 2001 is clearly in excess of 
the income limits established by law for eligibility of 
improved death pension benefits.  His income exclusion for 
unreimbursed medical expenses, which include $300 per year 
for co-payments and prescriptions as well as $1,786 in 
outstanding medical debts, falls well short of reducing his 
countable income to the income limits of $1,476 for 1997, 
$1,496 effective December 1, 1998, $1,532 effective December 
1, 1999 and $1,586 effective December 1, 2000.  The Board 
must find that the claimant's countable income for the years 
1998 to 2001 exceed the maximum annual income for improved 
death pension benefits for a surviving child.  The claim, 
therefore, is denied.



ORDER

Entitlement to death pension benefits is denied.




		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

